
	
		II
		111th CONGRESS
		2nd Session
		S. 3624
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2010
			Mr. DeMint (for himself,
			 Mr. Hatch, Mr.
			 Ensign, Mr. Thune,
			 Mr. Coburn, Mr.
			 Cornyn, and Mr. Sessions)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To encourage continued investment and innovation in
		  communications networks by establishing a new, competition analysis-based
		  regulatory framework for the Federal Communications
		  Commission.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Freedom For Consumer Choice
			 Act.
		2.Definitions
			(a)In
			 generalIn this Act, the
			 following definitions shall apply:
				(1)Antitrust
			 lawsThe term antitrust laws includes—
					(A)the Act entitled
			 An Act to protect trade and commerce against unlawful restraints and
			 monopolies, approved July 2, 1890;
					(B)sections 73
			 through 76 of an Act entitled An Act to reduce taxation, to provide
			 revenue for the Government, and for other purposes, approved August 27,
			 1894;
					(C)the Act entitled
			 An Act to amend sections 73 and 76 of the Act of August 27, 1894,
			 entitled An Act to reduce taxation, to provide revenue for the Government, and
			 for other purposes, approved February 12, 1913; and
					(D)the Act entitled
			 An Act to supplement existing laws against unlawful restraints and
			 monopolies, and for other purposes, approved October 15, 1914.
					(2)CommissionThe
			 term Commission means the Federal Communications
			 Commission.
				(3)Electronic
			 communications networkThe term electronic communications
			 network means—
					(A)a transmission
			 system; and
					(B)where applicable,
			 switching or routing equipment and other facilities which permit the conveyance
			 of signals by wire, radio, optical, or other electromagnetic means, over
			 satellite, cable, or other facilities, whether fixed or mobile, to the extent
			 that such facilities are used for the purpose of transmitting signals,
			 irrespective of the type of information conveyed.
					(4)Electronic
			 communications serviceThe term electronic communications
			 service means a service normally provided for remuneration which
			 consists wholly or mainly in the conveyance of signals on electronic
			 communications networks.
				(5)Unfair methods
			 of competition
					(A)In
			 generalThe term unfair methods of competition
			 means—
						(i)practices that
			 present a threat of abuse of significant and nontransitory market power as
			 determined by the Commission consistent with the application of jurisprudential
			 principles grounded in market-oriented competition analysis such as those
			 commonly employed by the Federal Trade Commission and the United States
			 Department of Justice in enforcing the Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) and the antitrust laws of the United States; and
						(ii)with respect to
			 interconnection, practices that pose a substantial and nontransitory risk to
			 consumer welfare by materially and substantially impeding the interconnection
			 of public communications facilities and services in circumstances in which the
			 Commission determines that marketplace competition is not sufficient to
			 adequately protect consumer welfare.
						(B)Interconnection
			 determinationIn making any determination under subparagraph
			 (A)(ii), the Commission shall consider whether requiring interconnection will
			 adversely affect investment in facilities and innovation in services.
					(b)Common
			 terminologyExcept as otherwise provided in subsection (a), terms
			 used in this Act shall have the same meaning given to such terms under sections
			 3, 254, and 602 of the Communications Act of 1934 (47 U.S.C. 153, 254, and
			 522).
			3.Findings and
			 policy
			(a)FindingsCongress
			 finds that—
				(1)in 1996, Congress
			 enacted and the President signed into law the Telecommunications Act of 1996,
			 which was intended to provide a procompetitive, deregulatory framework designed
			 to facilitate the continuing transition to a more competitive communications
			 market;
				(2)since the
			 enactment and implementation of the Telecommunications Act of 1996, rapid
			 advances in technology and marketplace developments have further increased the
			 existence of competition in all communications markets and the likelihood of
			 the continuing existence and increasing intensity of competition;
				(3)competition in a
			 dynamic communications marketplace is the most effective and efficient means
			 for protecting consumers and enhancing the consumer welfare of all the people
			 of the United States in terms of achieving the optimum mix of price, quality,
			 and consumer choice; and
				(4)unnecessary
			 regulation regarding protection of consumers and enhancement of consumer
			 welfare deters—
					(A)investment in new
			 and advanced communications facilities; and
					(B)the development
			 of new services and applications.
					(b)PolicyIt
			 shall be the policy of the United States Government—
				(1)to promote the
			 widespread availability of communications services for all Americans in order
			 to assure that the American people have access to a diversity of information
			 sources necessary for democratic government;
				(2)to promote the
			 integrity, reliability, and efficiency of communications facilities in a manner
			 consistent with—
					(A)the encouragement
			 of investment in advanced communications networks; and
					(B)innovation in
			 communications services and applications;
					(3)that economic
			 regulation of communications markets should be presumed unnecessary absent
			 circumstances that demonstrate the existence of a significant threat of abuse
			 of market power that poses a substantial and nontransitory risk to consumer
			 welfare; and
				(4)that in order to
			 ensure that the actions of the Federal Communications Commission are consistent
			 with the findings in subsection (a), and to effectuate the deregulatory policy
			 declared in this subsection, the decisions of the Commission should be based on
			 jurisprudential principles grounded in market-oriented competition analysis
			 such as those commonly employed by the Federal Trade Commission and the
			 Department of Justice in enforcing the Federal Trade Commission Act (15 U.S.C.
			 41 et seq.) and the antitrust laws of the United States.
				4.Prohibition of
			 unfair methods of competition
			(a)In
			 generalIt shall be unlawful
			 for any provider of electronic communications service, including any State, or
			 any general purpose political subdivision of a State, to engage or participate,
			 or to attempt to engage or participate, in—
				(1)unfair methods of competition in or
			 affecting electronic communications networks and electronic communications
			 services; or
				(2)unfair or deceptive practices in or
			 affecting electronic communications networks and electronic communications
			 services.
				(b)Rulemaking
			 authority
				(1)In
			 generalThe Commission may, by rule, define with specificity, the
			 acts or practices that shall constitute unfair methods of competition or unfair
			 or deceptive acts or practices as described in subsection (a).
				(2)Content of
			 rulesRules promulgated under paragraph (1) may include such
			 requirements as the Commission determines necessary to prevent any methods,
			 acts, or practices prohibited by this section.
				(3)Limitation
					(A)In
			 generalNotwithstanding paragraph (1) and except as provided in
			 subparagraph (B), the Commission shall have no authority to issue rules that
			 declare unlawful an act or practice on the grounds that such act or practice is
			 an unfair method of competition or unfair or deceptive act or practice.
					(B)ExceptionThe
			 Commission may declare an act or practice unlawful if the Commission
			 determines, based on a showing of clear and convincing evidence presented in a
			 rulemaking proceeding, that—
						(i)marketplace
			 competition is not sufficient to adequately protect consumer welfare;
			 and
						(ii)such act or
			 practice—
							(I)causes or is
			 likely to cause substantial injury to consumers; and
							(II)is not—
								(aa)avoidable by
			 consumers themselves; and
								(bb)outweighed by
			 countervailing benefits to consumers or to competition.
								(4)Sunset of
			 rulesAny rule promulgated under paragraph (1) shall terminate on
			 the day that is 5 years after the date on which such rule became effective
			 unless the Commission, in a proceeding in which the public is afforded notice
			 and an opportunity to comment, makes an affirmative determination, based on a
			 showing of clear and convincing evidence presented in such proceeding, that the
			 rule continues to be necessary because marketplace competition is not
			 sufficient to adequately protect consumers from substantial injury which is
			 not—
					(A)avoidable by
			 consumers themselves; and
					(B)outweighed by
			 countervailing benefits to consumers or to competition.
					5.Actions for
			 complaintsThe Commission
			 shall have authority—
			(1)to hear complaints from any party injured
			 by a violation of the prohibitions established under section 4; and
			(2)to award damages to such injured party if
			 the Commission determines that a violation of that section has occurred.
			6.Time limits on
			 Commission action
			(a)120-Day limit
			 for applications with supporting testimonyIf an application is
			 filed with the Commission under this or any other Act, and such application is
			 accompanied by supporting testimony from the applicant or a detailed summary of
			 that testimony, together with exhibits, if any, the Commission shall issue a
			 decision on such application not later than 120 days after the application is
			 deemed complete (as the Commission shall, by rule, determine).
			(b)210-Day limit
			 for applications without supporting testimonyIf an application
			 is filed with the Commission under this or any other Act, and such application
			 is not accompanied by supporting testimony and exhibits, the Commission shall
			 issue a decision on such application not later than 210 days after the
			 application is deemed complete (as the Commission shall, by rule,
			 determine).
			(c)WaiverThe
			 time limits specified in subsections (a) and (b)—
				(1)may be waived by
			 an applicant; and
				(2)if so waived,
			 shall not be binding on the Commission.
				(d)Extension of
			 timeThe Commission, in particular cases, under extraordinary
			 conditions, and after notice and a hearing at which the existence of such
			 conditions are established, may extend the time limits specified in subsections
			 (a) and (b) for a period not to exceed an additional 90 days.
			7.Additional
			 powers of the CommissionThe
			 Commission shall have authority—
			(1)to research and investigate, from time to
			 time, the organization, business, conduct, or practices of—
				(A)any person or entity engaged in, or whose
			 business affects, the operation of electronic communications networks;
			 and
				(B)any provider of electronic communications
			 service;
				(2)to require any
			 person or entity that owns or operates an electronic communications networks,
			 or any class of such persons or entities, to file, in such form, in such
			 manner, and at such time as the Commission may determine, reports or answers to
			 specific questions regarding the organization, business, conduct, or practices
			 of such person or entity, such reports or answers shall be in writing and made
			 under penalty of perjury;
			(3)to make public,
			 from time to time, in such form, and in such manner as the Commission
			 determines—
				(A)such portions of
			 the information obtained under paragraph (1) as are in the public interest;
			 and
				(B)the reports and
			 answers described under paragraph (2), except that the Commission—
					(i)may
			 not make public any trade secret or any privileged or confidential commercial
			 or financial information obtained from such reports or answers; and
					(ii)may disclose
			 such trade secrets or information to officers and employees of an appropriate
			 Federal or State law enforcement agency upon prior certification by an officer
			 of that Federal or State law enforcement agency that such trade secrets or
			 information shall—
						(I)be maintained in
			 confidence; and
						(II)be used only for
			 official law enforcement purposes; and
						(4)to make annual
			 and special reports to Congress and to submit with such reports recommendations
			 for additional legislation.
			
